DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 22 August 2022 for the application filed 29 November 2019. Claims 13-19 and 21-36 are pending (Claims 1-12 were previously canceled; Claim 20 is canceled; Claims 13, 14, 16, 17, and 19 are amended; and new Claims 20-36 are added).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/772,782, filed 29 November 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The corrected drawings filed 22 August 2022 are acceptable.

Claim Objections
Claim 13 is objected to because of the following informalities:
“film prepared from a floating 
“to a temperature between about 600°C and [[to ]]about 1200°C…”.
Claim 14 is objected to because of the following informalities:
Add a comma after the phrase “wherein n is an integer ranging from 1-18”.
Claim 15 is objected to because of the following informalities:
 “to a temperature between about 450°C and [[to ]]1000°C…”.
Claim 17 is objected to because of the following informalities:
 “to a temperature between about 600°C and [[to ]]about 1200°C…”.
Claim 18 is objected to because of the following informalities:
 “to a temperature between about 450°C and [[to ]]1000°C…”.
Claim 29 is objected to because of the following informalities:
 “to a temperature between about 600°C and [[to ]]about 1200°C…”.
Claim 31 is objected to because of the following informalities:
 “to a temperature between about 450°C and [[to ]]1000°C…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEI et al. (CN 103771387, published 03 August 2016; machine translation referenced herein)
	Regarding Claim 13, WEI discloses a method for purifying a carbon nanotube film (i.e., a process of purifying a carbon nanotube (CNT) film) comprising preparing a carbon nanotube array on a substrate, peeling off the carbon nanotube array, and heating in an inert environment (i.e., heating a CNT film… under inert atmosphere for a period of time; pg. 2, §Summary of the invention, par. 1-2). WEI further discloses a heating temperature of, e.g., 700°C, 1000°C, and 1200°C, which reads upon the claimed range of between about 600°C to about 1200°C (i.e., heating a CNT film… to a temperature [from] about 600°C to about 1200°C; pg. 4, par. 4). WEI further discloses that the carbon nanotube array is prepared via chemical vapor deposition, wherein a substrate surface is supper coated with a catalyst layer material and the CNT array is subsequently formed thereon via a gaseous carbon source and a protective inert gas (§Specific implementation methods, pg. 3, par. 1-4); such a process wherein a carbon nanotube film is formed over a metal catalyst substrate via a gaseous carbon source in a protective inert gas environment under elevated temperatures is widely-known to one of ordinary skill in the art as floating catalyst chemical vapor deposition, as instantly claimed (i.e., a CNT film prepared from a [floating] catalyst chemical vapor deposition (FCCVD) method). Finally, WEI discloses that such a method effectively inhibits amorphous carbon deposition on the surface of the CNT film (i.e., thereby removing amorphous carbon to produce a purified CNT film; §Specific implementation methods, pg. 3, par. 5).
	Furthermore, the limitation “removing amorphous carbon to produce a purified CNT film” is directed toward an intended result of the claimed process and is inherently anticipated by the prior art. Because the WEI teaches all claimed elements including structural and process limitations for purifying a CNT film, this instant limitation would necessarily result. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 21, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEI et al. (CN 103771387) as applied to Claim 13 above, and further in view of LI et al. (US PGPub 2012/0228157 A1).
Regarding Claim 14, WEI discloses the process of purifying a carbon nanotube film of Claim 13. WEI is deficient in disclosing densifying the purified CNT film by contacting the purified CNT film with an alkylphosphonic acid having the formula CnH2n+1PO3H2, wherein n is an integer ranging from 1-18, and heating the purified film to a temperature between about 120°C and about 200°C for at least about 10 hours to form a densified, CNT film.
	LI discloses a need to protect a variety of nanostructures, including carbon nanotubes, from oxidation (p0004) and provides a solution wherein said nanostructures are contacted with a composition comprising an alkyl protective moiety (p0060). Such alkyl protective moieties comprise alkyl phosphonic acid compounds having the formula R1(CH2)nR2X, where X is PO3H2, e.g., octylphosphonic acid, decylphosphonic acid, and octadecylphosphonic acid (p0065; p0073-0074). In the disclosed solution, the nanostructure is contacted with the composition (i.e., contacting the purified CNT film with an alkylphosphonic acid having the formula CnH2n+1PO3H2, wherein n is an integer ranging from 1-18; p0114) and subsequently heated under inert conditions to about 120°C to about 160°C for a duration of about 2 days (i.e., heating the purified film to a temperature between about 120°C and about 200°C for at least about 10 hours; p0118). Advantageously, this alkyl protective moiety protects CNT structures from oxidation, thereby preserving superior electronic properties (p0004; p0054) and further renders the surfaces of the CNT structures hydrophilic, e.g., beneficial for use as electrodes (p0055). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a protective coating, such as the claimed alkylphosphonic acid coating disclosed by LI on the CNT film disclosed by WEI.
Regarding Claim 21, as discussed in the rejection of Claim 14, modified WEI makes obvious a process of purifying a carbon nanotube film. The resultant product from such a process is a densified CNT film.
Regarding Claim 27, modified WEI makes obvious the process of purifying a carbon nanotube film of Claim 14. LI further discloses alkyl phosphonic acid compounds having the formula R1(CH2)nR2X, where X is PO3H2, e.g., octadecylphosphonic acid (i.e., wherein the alkylphosphonic acid is n-octadecyl phosphonic acid; p0065; p0073-0074).
Regarding Claim 28, as discussed in the rejection of Claim 27, modified WEI makes obvious a process of purifying a carbon nanotube film. The resultant product from such a process is a densified CNT film.
	
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEI et al. (CN 103771387) in view of LI et al. (US PGPub 2012/0228157 A1).
Regarding Claim 29, WEI discloses a method for purifying a carbon nanotube film (i.e., a process of purifying a carbon nanotube (CNT) film) comprising preparing a carbon nanotube array on a substrate, peeling off the carbon nanotube array, and heating in an inert environment (i.e., heating a CNT film… under inert atmosphere for a period of time; pg. 2, §Summary of the invention, par. 1-2). WEI further discloses a heating temperature of, e.g., 700°C, 1000°C, and 1200°C, which reads upon the claimed range of between about 600°C to about 1200°C (i.e., heating a CNT film… to a temperature [from] about 600°C to about 1200°C; pg. 4, par. 4). WEI further discloses that the carbon nanotube array is prepared via chemical vapor deposition, wherein a substrate surface is supper coated with a catalyst layer material and the CNT array is subsequently formed thereon via a gaseous carbon source and a protective inert gas (§Specific implementation methods, pg. 3, par. 1-4); such a process wherein a carbon nanotube film is formed over a metal catalyst substrate via a gaseous carbon source in a protective inert gas environment under elevated temperatures is widely-known to one of ordinary skill in the art as floating catalyst chemical vapor deposition, as instantly claimed (i.e., a CNT film prepared from a [floating] catalyst chemical vapor deposition (FCCVD) method). Finally, WEI discloses that such a method effectively inhibits amorphous carbon deposition on the surface of the CNT film (i.e., thereby removing amorphous carbon to produce a purified CNT film; §Specific implementation methods, pg. 3, par. 5).
	Furthermore, the limitation “removing amorphous carbon to produce a purified CNT film” is directed toward an intended result of the claimed process and is inherently anticipated by the prior art. Because the WEI teaches all claimed elements including structural and process limitations for purifying a CNT film, this instant limitation would necessarily result. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
WEI is deficient in disclosing densifying the purified CNT film by contacting the purified CNT film with an alkylphosphonic acid having the formula CnH2n+1PO3H2, wherein n is an integer ranging from 6-18, and heating the purified film to a temperature between about 120°C and about 200°C for at least about 10 hours to form a densified, CNT film.
	LI discloses a need to protect a variety of nanostructures, including carbon nanotubes, from oxidation (p0004) and provides a solution wherein said nanostructures are contacted with a composition comprising an alkyl protective moiety (p0060). Such alkyl protective moieties comprise alkyl phosphonic acid compounds having the formula R1(CH2)nR2X, where X is PO3H2, e.g., octylphosphonic acid (n = 8), decylphosphonic acid (n = 10), and octadecylphosphonic  acid (n = 18) (p0065; p0073-0074). In the disclosed solution, the nanostructure is contacted with the composition (i.e., contacting the purified CNT film with an alkylphosphonic acid having the formula CnH2n+1PO3H2, wherein n is an integer ranging from 6-18; p0114) and subsequently heated under inert conditions to about 120°C to about 160°C for a duration of about 2 days (i.e., heating the purified film to a temperature between about 120°C and about 200°C for at least about 10 hours; p0118). Advantageously, this alkyl protective moiety protects CNT structures from oxidation, thereby preserving superior electronic properties (p0004; p0054) and further renders the surfaces of the CNT structures hydrophilic, e.g., beneficial for use as electrodes (p0055). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a protective coating, such as the claimed alkylphosphonic acid coating disclosed by LI on the CNT film disclosed by WEI.
	Regarding Claim 30, as discussed in the rejection of Claim 29, modified WEI makes obvious a process of purifying a carbon nanotube film. The resultant product from such a process is a densified CNT film.

Allowable Subject Matter
Claims 15-19, 22-26, and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 15, 16, 31, and 32, the prior art fails to disclose the claimed limitations of a further heating step of the densified CNT film, which was produced after an initial heating step between about 600°C and about 1200°C under an inert atmosphere, a subsequent alkylphosphonic acid treatment, and a subsequent heating step between about 120°C and about 200°C. Specifically, the deficient limitations are heating under an inert atmosphere. The closest prior art of record YAHAGI (US PGPub 2011/0193071 A1) does teach heating to a certain temperature, but requires this heating to be conducted in the presence of oxygen (i.e., a non-inert atmosphere) to advantageously increase the CNT hydrophilicity. This directly teaches away from the desired heating under an inert atmosphere.
Regarding Claims 23-26, the prior art fails to disclose that the alkylphosphonic acid is n-hexyl phosphonic acid or n-hexadecyl phosphonic acid. The closest prior art of record LI et al. (US PGPub 2012/0228157 A1) discloses alkyl phosphonic acid compounds having the formula R1(CH2)nR2X, where X is PO3H2, e.g., octylphosphonic acid (n = 8), decylphosphonic acid (n = 10), and octadecylphosphonic  acid (n = 18) (p0065; p0073-0074), but fails to explicitly disclose n-hexyl phosphonic acid or n-hexadecyl phosphonic acid.
Regarding Claims 17-19, 22, and 34-36, the prior art fails to disclose contacting purified CNT film with an alkyldiphosphonic acid to densify the purified CNT film. The prior art of record relies on alkylphosphonic acid instead.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Applicant’s remarks filed 22 August 2022 have been fully considered.
	Regarding Claim Objections, please note that Applicant has not addressed the objections to Claim 14; please further note the added objections.
	Regarding 35 USC §112 rejections, Applicant’s amendments are sufficient to overcome the rejections of Claims 14-16 under 35 USC §112(b); these rejections have been withdrawn.
	Regarding 35 USC §102 rejections, Applicant’s amendments have been considered but are not persuasive. Applicant argues that the cited art fails to disclose [floating] catalyst chemical vapor deposition as the method for producing CNT film (pg. 7).
	The Examiner respectfully disagrees. While WEI may not have explicitly stated “floating catalyst chemical vapor deposition”, WEI nevertheless discloses the use of a catalyst surface, a gaseous carbon source, and an inert protective gas for the chemical vapor deposition formation of a CNT film.
	Regarding 35 USC §103 rejections, Applicant’s amendments are sufficient to overcome the rejections of Claims 15 and 16 as being unpatentable over WEI in view of LI; none of the cited art discloses an additional heating step under inert atmosphere.
	All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777